DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 09/10/2021 is acknowledged.
Claims 1-5, 7, 9-14, and 17-26 are pending.

Election/Restrictions
Claims 1-5, 7, 9-11, and 17-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14 and 22-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejections Withdrawn
The objection to claim 18 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claims 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s clarifying amendment.
The rejection of claims 1-11, 15 and 18 under 35 U.S.C. 103 as being unpatentable over Li, Malaria Research and Treatment, Hindawi, 2017 (cited previously) in view of Ammar, Current Science International, 5, 3, 2016 (cited previously), Singh, US 9993454, and Sheikh, Asian Journal of Pharmaceutics, 10, 4, 2016 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-11, 15, and 18 under 35 U.S.C. 103 as being unpatentable over Li, Malaria Research and Treatment, Hindawi, 2017 (cited previously) in view of Ammar, Current Science International, 5, 3, 2016 (cited previously), Guarnieri, US 20110287101 A1, and Sheikh, 
The rejection of claims 16-17 and 19-20 under 35 U.S.C. 103 as being unpatentable over Li, Malaria Research and Treatment, Hindawi, 2017 (cited previously) in view of Ammar, Current Science International, 5, 3, 2016 (cited previously), Guarnieri, US 20110287101 A1, and Sheikh, Asian Journal of Pharmaceutics, 10, 4, 2016 as applied to claims 1-11, 15 and 18 above, and further in view of Song, WO 2018108163 A1 has been withdrawn in light of Applicant’s amendment and argument.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been amended to recite limitations of claim 21 previously indicated as allowable. 	
	The closest prior art of record, e.g., Li, teaches decoquinate (antiparasitic drug active) in a sustained release, oil based formulation, but does not teach the formulation including the recited polymers in the amount claimed. Li also does not teach the preparation made by hot melt extrusion.
The art of record does not provide strong motivation to modify the known oil formulations with the recited polymers in claimed amounts.
The claimed polymers were known for sustained release drug delivery, e.g., Song teaches polymers within the scope of the claimed invention for implantable drug delivery compositions which provide sustained release. However, the teachings of Song do not refer to antiparasitic drugs, and therefore do not provide a clear and compelling motivation to modify oil based compositions 
Since Song is silent to antiparasitic drugs, Song’s guidance regarding the amount of polymer required to achieve decoquinate sustained release, much less the amount required to modify an oil based formulation of decoquinate, would not have led one skilled in the art to the claimed formulation with a reasonable expectation of success. The prior art of record does not provide a starting point for optimizing the amount of the recited polymers in an oil based formulation for effective sustained release of antiparasitic active agents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7, 9-14, and 17-26 are allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615